Citation Nr: 0429810	
Decision Date: 11/04/04    Archive Date: 11/10/04

DOCKET NO.  03-05 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1972.  This case comes properly before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Chicago, Illinois 
(RO).

The veteran, on the substantive appeal received by the RO in 
February 2003, indicated that he wanted a hearing on the 
issue of entitlement to service connection for post-traumatic 
stress disorder (PTSD).  Then, in a subsequent statement 
received by the RO in April 2003, the veteran indicated that 
he desired a video-conference hearing.  According to a letter 
to the veteran dated in November 2003, a video-conference 
hearing with a member of the Board was scheduled for December 
15, 2003; however, the hearing was canceled.


FINDINGS OF FACT

1.  The veteran's statements regarding the occurrence of 
stressors in service are not verified for VA purposes.

2.  The veteran does not have PTSD as a result of active 
military service.


CONCLUSION OF LAW

PTSD was not incurred in active military service.  38 
U.S.C.A. §§ 1110, 1131, 1154, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has 
issued regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, the veteran filed his claim 
prior to the enactment of the VCAA.  However, VA notified the 
claimant by a letter dated in September 2000 that VA would 
obtain all service personnel and service medical records.  
Although the letter did not indicate that the RO would also 
obtain all VA medical records, the veteran stated that he had 
received treatment only from private providers, and none from 
the VA.  Records from these private providers were associated 
with the claims file.  The RO sent the veteran a letter in 
August 2001 advising the veteran what additional information 
was necessary to complete his claim.  The duty to notify the 
appellant of necessary evidence and of responsibility for 
obtaining or presenting that evidence has been fulfilled.  
Id.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the appellant's VA 
treatment records, which were generated as a result of his 
claim, have been associated with the claims file.  The 
veteran's service department medical records and personnel 
records have also been associated with the claims file.  In a 
letter dated in January 2002, the RO informed the veteran 
that it had asked the U.S. Armed Forces Center for Unit 
Records Research to provide verification of the veteran's 
claimed stressors.  Information regarding the veteran's 
claimed stressors was received from the United States Marine 
Corps Historical Center by the RO in April 2002.  The veteran 
was advised what evidence VA had requested, and notified in 
the January 2003 statement of the case what evidence had been 
received.  There is no indication that any pertinent evidence 
was not received.  The veteran was afforded VA examinations 
for PTSD in October 2000, October 2001 and November 2001.  
Thus, VA's duty to assist has been fulfilled.

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  
Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d).  Establishing 
direct service connection for a disability that has not been 
clearly shown in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(d); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection for post-traumatic stress disorder (PTSD) 
requires:  (1) medical evidence establishing a diagnosis of 
the condition; (2) credible supporting evidence that the 
claimed in-service stressor occurred; and, (3) a link 
established by medical evidence, between current symptoms and 
an in-service stressor.  The United States Court of Appeals 
for Veterans Claims has held that "[w]here it is determined, 
through recognized military citations or other supportive 
evidence, that the veteran was engaged in combat with the 
enemy and the claimed stressors are related to such combat, 
the veteran's lay testimony regarding claimed stressors must 
be accepted as conclusive as to their actual occurrence and 
no further development for corroborative evidence will be 
required, provided that the veteran's testimony is found to 
be 'satisfactory,' e.g., credible, and 'consistent with the 
circumstances, conditions, or hardships of [combat] 
service.'"  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304.

Furthermore, if the claimant did not engage in combat with 
the enemy or if the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).  Service 
department records must support, and not contradict, the 
claimant's testimony regarding non-combat stressors.  Doran 
v. Brown, 6 Vet. App. 283 (1994).  If, however, the veteran 
was not engaged in combat, he must introduce corroborative 
evidence of his claimed in-service stressors.

The veteran claims that he has PTSD as a result of his 
experiences during active military service in Vietnam.  He 
claims that he was a radio operator who was temporarily 
assigned to a particular hill that was a combat target, and 
that he went on approximately 12 to 14 patrols between March 
and June 1969 with South Vietnamese soldiers stationed at the 
foot of the hill.  The veteran also claims that, in his first 
two to three weeks in Vietnam, he was temporarily assigned to 
graves duty, loading wounded and the dead onto transports.  
The veteran further claims that, while on guard duty, he shot 
at four North Vietnamese soldiers, and believes that he 
killed one of them.  The veteran's personnel records, 
discharge papers, and DD 214, reveal that he served in 
Vietnam from January 1969 to August 1970, and that he was 
awarded the "Vietnamese Cross of Gallantry."

There is no evidence to support the claim that the veteran 
was involved with combat while in service, to include his 
service medals.  Consequently, supporting documentation is 
necessary to corroborate the veteran's claimed in-service 
stressors.  Cohen, 10 Vet. App. 128.  The veteran's service 
department records are on file.  A review of these records 
must support the veteran's alleged non-combat stressors in 
order to sustain his claim for entitlement to service 
connection for PTSD.  Doran, 6 Vet. App. 283.

A private March 1997 psychiatric evaluation reveals that the 
veteran, then a police officer, reported that he had been 
using excessive violence while on duty.  He stated that there 
had been complaints about him, and that he was afraid he was 
going to "hurt someone."  He stated that he felt that he 
has "always been angry and violent."  The veteran reported 
that he "did a year and half [sic] in Vietnam.  After coming 
back he was depressed."  It was noted that the veteran had 
mood swings, "is very obsessive," and "he can get angry 
and violent at the drop of a hat."  The veteran reported 
excessively drinking alcohol and smoking marijuana while in 
Vietnam.

The psychiatrist noted that the veteran's appearance was 
tidy, neat, clean, and dressed appropriately.  The veteran 
was cooperative, sociable, but fearful that he would hurt 
someone.  Motor activity amount was normal, but at times the 
veteran showed agitation. The veteran's mood was mildly 
depressed, angry, and anxious, but with appropriate affect.  
His thought processes were intact and coherent, with no 
reported delusions or hallucinations.  The veteran was 
oriented to time, place, and purpose.  His immediate, recent 
and remote memory were intact, and "[h]is estimated 
intellectual functioning reveals him to be a bright man."  
The veteran showed good insight and judgment.  The veteran 
reported having suicidal thoughts while going though his 
divorce many years earlier, and stated that he got 
"assaultive ideas" when angry.  The initial diagnoses were 
"rule out bipolar disorder-mixed.  Post traumatic stress 
syndrome."  The veteran was prescribed medication for his 
condition and it was determined that he would follow up one 
week later.

Five days later, the same private psychiatrist again 
evaluated the veteran.  The veteran reported symptoms 
consistent with the aforementioned.  Further details included 
that his rage had been increasing over the last five years, 
and these feelings occur when he puts on his police uniform 
and diminish at the end of his shift.  He stated that he 
"never fully calms down."  The veteran indicated that while 
at work, "he will change even the most docile of situations 
into potentially hostile confrontations."  The veteran 
reported that he had "committed many terrible acts while a 
soldier.  He stated that he 'desecrated' human bodies, both 
living and dying.  Twice he referred to cutting someone.  One 
of these entailed cutting open a person's stomach.  The 
[veteran] sees himself as eternally damned for the actions he 
did in Vietnam."  The veteran admitted to sleeping with a 
gun at his bedside, although it used to be under his pillow.  
He also indicated that he had tactile and olfactory 
flashbacks, but denied having nightmares.

The psychiatrist stated that, while at work, the veteran 
would undergo periods of derealization and depersonalization.  
His thoughts were tangential and he had a difficult time 
focusing his attention on his environment, "The [veteran] 
has a very rich fantasy life."  It was noted that the 
veteran feels isolated and alone, and that under stress, he 
had a difficult time differentiating between his daydreams 
and reality.  The psychiatrist stated that the veteran's 
thought processes were marked by paranoid beliefs, and that 
he was obsessive and ruminative.  The veteran also 
experienced stress, tension and sleep disruption.  Further:

Test and interview data indicate that [the 
veteran] is suffering from a mixture of 
post traumatic stress disorder and acute 
anxiety disorder.  He would be suffering 
from acute anxiety disorder solely except 
that the stressor that he has been having 
difficulty with is his job.  Thus, he has 
been exposed to the traumatic stressor for 
almost 18 years.

It was also noted that the veteran would likely benefit from 
a program designed to help Vietnam veterans.  Other sources 
of private treatment for anger were noted as going back 
approximately three years.  Records of this possible 
treatment are not associated with the claims file.

In April 1997, the veteran was evaluated by a different 
private physician for the purpose of informing the veteran's 
employer-police department whether he was fit for duty.  The 
veteran reported symptoms consistent with the aforementioned.  
Further details included the veteran learning that he was 
under investigation at work for using excessive force on the 
job.  It was noted that the veteran reportedly informed a 
different private psychologist that, "he would kill members 
of the police department if the investigation were unfairly 
conducted, which he believed to be the case."  The examiner 
noted that the veteran's "first lifetime mental health care 
contact occurred when he was mandated to see a psychiatrist 
while in the Marine Corps.  He received individual 
psychotherapy.  He also took psychotropic medications for 
three months and received group therapy for one and one-half 
years."  It is noted by the Board that there is no 
supporting documentation of this alleged treatment in the 
veteran's service medical records.

A mental status exam revealed results consistent with those 
noted above.  It was further observed that the veteran 
"displayed psychological distress and physiologic reactivity 
when discussing police work.  He displayed more pronounced 
psychological distress and physiologic reactivity regarding 
Vietnam about which he did not want to speak."  The examiner 
noted that the veteran's affect was tense, his mood low, and 
his insight and judgment were impaired.  The assigned 
diagnosis was "post-traumatic stress disorder (Vietnam 
related)," and the examiner determined the veteran was 
disabled from working as a police officer.

In May 1997, the veteran underwent another private 
psychological evaluation by yet another examiner.  This 
clinical psychologist diagnosed the veteran with "major 
depression, not otherwise specified; post-traumatic stress 
disorder, provisional, by uncorroborated history."  The 
psychologist assigned the veteran a current global assessment 
functioning score (GAF) of 50.  GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), (citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994)).  A GAF score in the 41 to 50 range indicates 
serious symptoms such as suicidal ideation, severe 
obsessional rituals, and frequent shoplifting, or any serious 
impairment in social, occupational, or school functioning, 
for example, no friends and an inability to keep a job.  See 
QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 
(1994).

The clinical psychologist based his diagnosis of the 
veteran's condition on information similar to that in the 
above-related accounts.  Additionally, the veteran reported 
that he was a radio telegraph operator assigned to a support 
unit, which was "often in the field."  The veteran also 
indicated that he had been "involved in many fire fights."  
The veteran reported seeing enemy dead, losing comrades, and 
experiencing survivor guilt associated with "at times being 
the only radio man who would survive various enemy 
encounters."  The psychologist noted that these responses 
from the veteran were uncorroborated.  It was also noted 
that, although the veteran reported a legal history of no 
arrests, convictions, or court supervisions, he had been 
arrested in April 1997 and charged with "aggravated criminal 
sexual abuse of a sixteen year old child."

The psychologist described the veteran's intelligence to be 
within the normal range, and abstraction capabilities were 
commensurate with estimates of intelligence.  However, 
"Judgment and maturity appeared to be somewhat questionable 
and insight was fairly superficial."  Thought processes were 
normal in flow and were rational in content without evidence 
of looseness of associations or obvious defects of perception 
such as hallucinations or delusions.  Reality testing was 
intact and there were no gross signs of psychosis or 
paranoia.  The veteran's mood was reportedly depressed with 
sadness and confusion.  He experienced a loss of interest and 
a loss of pleasure, diminished self-esteem, and high levels 
of guilt.  It was noted that the veteran was experiencing 
situational depression and anxiety.  The psychologist 
described the veteran's ability to adjust socially was 
impaired "with avoidance being the chief coping mechanism."  
The psychologist further determined that the veteran was not 
fit for duty as a police officer.

Although the veteran's alleged stressors had not yet been 
verified, the veteran was scheduled for a VA examination 
regarding his claim of PTSD in October 2000.  This 
examination report is not probative because the dictation was 
disconnected at approximately page four; hence, the record is 
incomplete.  Subsequently, again without the benefit of 
stressor verification, the veteran was scheduled for another 
VA examination in October 2001.  This examination report 
notes symptoms consistent with those discussed above.  
Further, however, it is noted that the veteran had held 
approximately four jobs since leaving the police force.  The 
veteran reported to the examiner that his "sleep has gotten 
significantly worse, particularly since the September 11th 
terrorist bombings of the World Trade Center Towers and the 
Pentagon."  He reported more problems falling asleep, and 
having more nightmares.  The examiner observed that the 
veteran's anger, irritability, "constricted emotional 
state," and control problems lead to problems with intimacy 
that interfered with his personal relationships.  The 
examiner noted that the veteran's eye contact was fair, his 
interaction was within normal limits, and the only memory 
problems noticed were normal "age associated types of 
things."

The veteran again reported having been assigned graves duty, 
going on patrols with South Vietnamese, and serving guard 
duty on convoys.  He stated he remembered being mortared 
while next to an orphanage.  The veteran reported being on 
guard duty, seeing four Viet Cong coming in under the 
concertina wire, and shooting at them, believing to have 
killed one of them.  He described the hill to which he was 
reportedly assigned, and an incident when the "VC got in and 
started blowing up the ammo dump that was on the side of [the 
hill]."  The examiner observed that the veteran was 
"anxious, very tense, agitated, jumpy, somewhat irritable."  
The veteran's voice was noted as sounding strained, and 
"[the veteran] appeared to become tremulous at times as he 
began to discuss things that had happened in Vietnam and also 
his feeling of not receiving support from other Americans or 
the government after returning home."

A diagnosis of post-traumatic stress disorder, chronic, was 
assigned to the veteran's condition, and the examiner related 
the veteran's PTSD to his experiences in service.  "This 
gentleman is displaying very poor judgment and it is my 
feeling that a significant portion of his difficulties 
adjusting are most likely due to the symptoms he has 
following on exposure to combat in Vietnam."

The RO received in April 2002 documentation in the form of 
Command Chronologies for the 5th Communication Battalion for 
the months of January 1969 through July 1970.  This was the 
approximate time frame in which the veteran served in Vietnam 
with the 5th Communication Battalion.  Although there is 
evidence that marines from this Battalion were occasionally 
temporarily assigned to the specific hill and the beach near 
the orphanage that the veteran mentions as locations for his 
stressors, there is no evidence that the veteran, 
specifically, was among them.  Even if the veteran had been 
among those assigned to these locations, the evidence does 
not show that the actual stressful events occurred.

Again, service connection for PTSD requires:  (1) medical 
evidence establishing a diagnosis of the condition; (2) 
credible supporting evidence that the claimed in-service 
stressor occurred; and, (3) a link established by medical 
evidence, between current symptoms and an in-service 
stressor.  Although there is an abundance of medical evidence 
suggesting that the veteran has PTSD, thus meeting the first 
element, there is also conflicting opinions as the etiology 
of the PTSD as some private opinions relate the veteran's 
PTSD to post-service stressors involving the veteran's 
occupation as a police officer.  Some private medical 
evidence and the VA examiner relate the veteran's PTSD to his 
experiences in Vietnam, however these opinions are based 
solely on the veteran's subjective statements and on other 
private opinions not of record, and not on verified stressful 
events occurring in Vietnam.  In short, the evidence supports 
the first and third elements necessary to warrant service 
connection for PTSD, however, the second element of an in-
service stressor as verified by credible supporting evidence 
has not been met.  Consequently, service connection for PTSD 
cannot be granted.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, since the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine does not apply.  Ortiz v. Principi, 274 F.3d 1361, 
1365 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for post-traumatic stress disorder is 
denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



